Title: From George Washington to David Ramsay, 3 June 1790
From: Washington, George
To: Ramsay, David



Sir,
New York, June 3rd 1790.

A copy of your history of the american Revolution has been presented to me by Mr Allen of this city, in compliance as he informs me with your orders.
I therefore beg, Sir, that you will accept my acknowledgments and best thanks for this mark of polite attention, from which I expect to derive much pleasure and satisfaction in the perusal, with very great esteem, I am Sir, your most obedient humble Servant

G. Washington

